Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 19, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146990                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                 SC: 146990
                                                                    COA: 308133
                                                                    Barry CC: 11-100232-FH
  TONY ALLEN GREEN,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 29, 2013
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals. It
  is not disputed that the defendant, a registered qualifying patient under the Michigan
  Medical Marihuana Act (MMMA), MCL 333.26421 et seq., transferred a small amount
  of marijuana to another person who was a registered qualifying patient pursuant to MCL
  333.26429(b). In Michigan v McQueen, 493 Mich 135 (2013), this Court held that, under
  the MMMA, “§ 4 immunity does not extend to a registered qualifying patient who
  transfers marijuana to another registered qualifying patient for the transferee’s use
  because the transferor is not engaging in conduct related to marijuana for the purpose of
  relieving the transferor’s own condition or symptoms.” Id. at 156, citing MCL
  333.26424(a) (footnotes omitted). Thus, the Court of Appeals erred in affirming the
  Barry Circuit Court’s December 22, 2011 order that granted the defendant’s motion to
  dismiss the charge of delivery of marijuana. We REMAND this case to the circuit court
  for reinstatement of the charges against the defendant and for further proceedings not
  inconsistent with this order.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 19, 2013
           s0612
                                                                               Clerk